FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                         July 24, 2013
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                     TENTH CIRCUIT


 ROBERT PARK ARBUCKLE,
                Plaintiff - Appellant,                         No. 13-6012
           v.                                        (D.C. No. 5:11-CV-00976-W)
 UNITED STATES OF AMERICA,                                    (W.D. Okla.)
                Defendant - Appellee.


                               ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff Robert Arbuckle, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his complaint seeking relief under the Federal Tort Claims Act. In

his complaint, Plaintiff alleged that while working at the prison dairy at the El Reno

Federal Correctional Institution, he was attacked by a large bull and injured. The

government filed a motion to dismiss arguing the court lacked subject matter jurisdiction


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
because Plaintiff’s exclusive remedy against the government for his injuries is the Inmate

Accident Compensation Act. The magistrate judge recommended the motion to dismiss

be granted. After considering Plaintiff’s objections and the government’s response, the

district court issued an order adopting the recommendation and dismissing the matter

without prejudice. Plaintiff appeals this decision.

       On appeal, as in his objection, Plaintiff argues he is not barred from seeking relief

under the FTCA because his injury is not “work-related,” Smith v. United States, 561 F.3d
1090, 1099 (10th Cir. 2009). Specifically, Plaintiff contends his injury occurred while he

was performing a function—herding cattle—which was outside of his duties as a dairy

clerk. He further maintains that although he “was given a direct order to go out and herd

cattle,” this order was, in actuality, a form of retaliation accompanied by a “threat[ of]

being placed in the ‘hole’ if he did not comply.” (Opening Br. at 3.) According to

Plaintiff, his herding cattle on the day he was injured was done “under threat” and

consequently “does not create a ‘work-related injury.’” (Id.)

       After reviewing the record on appeal, we agree with the district court that

Plaintiff’s claim is subject to the IACA, and he is therefore barred from seeking relief

under the FTCA. We see no error in the district court’s factual determination that

Plaintiff’s injury occurred while he was performing his assigned work duties, see Holt v.

United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (“We review the district court’s

findings of jurisdictional facts for clear error.”), and therefore his injury was work-

related. The district court’s conclusion was based on (1) Plaintiff’s own allegation that he

                                             -2-
had been “called back to the dairy and told to go out and herd cattle” (R. at 10); (2) an

affidavit from the prison safety manager stating, “On [the day of the injury], Arbuckle

was assigned to herding at the Dairy” (R. at 26); (3) an inmate history work detail

showing Plaintiff was assigned to the dairy approximately two weeks before the injury

and was not unassigned from this duty until one week after the injury; (4) the Bureau of

Prisons’ position description for a dairy clerk, which includes “perform[ing] other duties

as assigned by Dairy Supervisor” (R. at 31); (5) an injury report showing Plaintiff’s injury

occurred during his duty hours; and (6) a conclusion by the Institution Safety Committee

that Plaintiff’s “injury was work related” (R. at 37).

       “[W]hen a federal prisoner’s injuries are work-related,” as the district court

properly concluded Plaintiff’s injury was, “the Supreme Court has held that the prisoner’s

exclusive remedy against the government is the Inmate Accident Compensation Act; he

cannot sue the government under the FTCA.” Smith, 561 F.3d at 1099 (citing United

States v. Demko, 385 U.S. 149, 152-54 (1966)). Accordingly, and for substantially the

same reasons given by the magistrate judge and the district court, the dismissal of

Plaintiff’s complaint is AFFIRMED. Plaintiff’s motion to proceed in forma pauperis is

GRANTED. Plaintiff is reminded of his continuing obligation to make partial payments

until his filing fee has been paid in full.

                                                    Entered for the Court


                                                    Monroe G. McKay
                                                    Circuit Judge

                                              -3-